 
 
I 
111th CONGRESS 1st Session 
H. R. 298 
IN THE HOUSE OF REPRESENTATIVES 
 
January 8, 2009 
Mr. Boustany introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title XXI of the Social Security Act to require SCHIP annual reports to include information on the HEDIS measure relating to access to primary care practitioners by individuals eligible for child health assistance under such plans and on State efforts to avoid certain displacement of private health coverage, and to express the sense of Congress that such States should utilize Consumer Assessment of Healthcare Providers and Systems consumer satisfaction surveys to measure access by such individuals to physicians. 
 
 
1.Short titleThis Act may be cited as the Improving Children’s Doctor Access Act of 2009. 
2.State requirement under SCHIP to report on HEDIS measure relating to access to PCPs 
(a)In generalSection 2108(a) of the Social Security Act (42 U.S.C. 1397hh(a)) is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, with appropriate indentation; 
(2)by designating the sentence beginning with The State shall as a paragraph (1) with the hearing (1) In general.— and appropriate indentation; and 
(3)by adding at the end the following new paragraph: 
 
(2)Information on certain HEDIS measure required 
(A)In generalEach annual report of a State submitted under paragraph (1)(B) for a fiscal year shall include information on the access HEDIS measure described in subparagraph (B) for individuals eligible for child health assistance under the State child health plan during the fiscal year. 
(B)Access HEDIS measure describedThe access HEDIS measure described in this subparagraph is the Health Plan Employer Data and Information Set (HEDIS) measure established by the National Committee for Quality Assurance that is the following (or, in the case of an update to such measure, such update): 
(i)The percentage of each of the following populations of individuals described in subparagraph (A) who had a visit with a primary care practitioner during the previous 12-month period: 
(I)Individuals who are at least 12 months of age and who have not attained 25 months of age. 
(II)Individuals who are at least 25 months of age and have not attained 7 years of age. 
(ii)The percentage of each of the following populations of individuals described in subparagraph (A) who had a visit with a primary care practitioner during the previous 24-month period: 
(I)Individuals who are at least 7 years of age and who have not attained 12 years of age. 
(II)Individuals who are at least 12 years of age and who have not attained 19 years of age. . 
(b)Effective dateThe amendment made by subsection (a)(3) shall be effective for annual reports submitted for fiscal year 2010 and each subsequent fiscal year. 
3.State efforts under SCHIP to avoid displacement of private health coverage 
(a)In generalSection 2102(c) of the Social Security Act (42 U.S.C. 1397bb(c)) is amended by adding at the end the following new paragraph: 
 
(3)Efforts to avoid displacement of private health coverage
(A)Prioritization of outreach to families with income below 200 percent of the Federal poverty level. 
(B)Discouragement of the crowd out of private health insurance coverage for families with income at least 300 percent of the Federal poverty level. . 
(b)Annual State reports under SCHIP on efforts To avoid displacement of private health coverage 
(1)In generalSection 2108(a) of the Social Security Act (42 U.S.C. 1397hh(a)), as amended by section 2, is further amended by adding at the end the following new paragraph: 
 
(3)Information on efforts to avoid displacement of private health coverageEach annual report of a State submitted under paragraph (1)(B) shall include, with respect to the State child health plan under this title for a fiscal year, a description of the measures taken by the State, and the progress of the State, to follow the procedures described by the State pursuant to subparagraphs (A) and (B) of section 2102(c)(3). . 
(2)Effective dateThe amendment made by paragraph (1) shall be effective for annual reports submitted for fiscal year 2010 and each subsequent fiscal year. 
4.Sense of Congress regarding utilization of CAHPS consumer satisfaction surveysIt is the sense of Congress that each State that has a State child health plan under title XXI of the Social Security Act should— 
(1)utilize consumer satisfaction surveys developed by the Consumer Assessment of Healthcare Providers and Systems (CAHPS) administered by the Agency for Healthcare Research and Quality, specifically the Getting Needed Care and Getting Care Quickly question components of the CAHPS 4.0H Child Survey (or in the case of an update to such survey, of such update), to measure the extent to which individuals eligible for child health assistance under the State plan have access to physicians, including primary care practitioners and specialists, and the degree of ease with which such access is attainable by such individuals; and 
(2)include the results of such surveys for a fiscal year in the annual report submitted for such fiscal year by the State to the Secretary under section 2108(a) of the Social Security Act (42 U.S.C. 1397hh(a)). 
 
